Citation Nr: 0721580	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  06-24 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis.

2.  Entitlement to service connection for vitiligo or an 
epidermal inclusion cyst, claimed as a skin lesion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




REMAND

The veteran served on active duty from December 1967 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefits sought on appeal.

In January 2007, the veteran requested that a personal 
hearing be scheduled before the Board at his local RO.  
Unfortunately, a hearing has not been scheduled.  As such, 
this matter must be remanded so that the requested hearing 
may be scheduled and held at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the following action:

Schedule the veteran for a hearing before 
the Board to be held at the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




